Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on September 29, 2021. Claims 1-20 are pending. 

Response to Arguments
Applicant's arguments filed on September 29, 2021 have been fully considered but they are not persuasive.
	
	(1) Applicant argues Rice fails to disclose index atom representing data and/or metadata stored in the distributed database 

	In response examiner respectfully disagree. Rice teaches index atom representing data and/or metadata stored in the distributed database (Paragraphs [0049], [0087], [0037], [0086], [0090], [0106], [0125]: Atoms are chunks of data that can represent database objects)

(2) Applicant argues Rice fails to disclose re-transmitting, by the first node to each other node in the at least a subset of nodes, the instructions to split the index atom,

In response examiner respectfully disagree. Rice teaches re-transmitting, by the first node to each other node in the at least a subset of nodes, the instructions to split the index atom (paragraph [0110], [0032], [0055], [0087], [0088], [0090], [0092], [0116]: splitting partitions include adding new partitions, deleting partitions, renaming partitions, truncating partitions, swapping partitions between nodes, merging partitions, and reassigning partitions to a different storage group, just to name a few).

(3) Applicant argues Rice fails to disclose a second and third node that are configured to re-transmit instruction to split an index atom to each other.
 
In response examiner respectfully disagree. Rice teaches a second and third node that are configured to re-transmit instruction to split an index atom to each other (paragraph [0110], [0032], [0087], [0055], [0088], [0090], [0092], [0116]: splitting partitions include adding new partitions, deleting partitions, renaming partitions, truncating partitions, swapping partitions between nodes, merging partitions, and reassigning partitions to a different storage group, just to name a few).

(4) Applicant argues Rice fails to disclose forwarding by the node the message from the local instance of the source atom to the local instance of the target atom.

In response examiner respectfully disagree. Rice teaches forwarding by the node the message from the local instance of the source atom to the local instance of the target atom (paragraph [0057], [0003], [0106], [0107]: the language-neutral peer communication module 216 is configured to send and receive low-level messages amongst peer nodes within the distributed database system).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Rice et al. (Pub. No. : US 20160350392 A1).

As to claim 1 Rice teaches a method of splitting an index atom in a plurality of atoms in a distributed database, the distributed database comprising a plurality of nodes, each node in the plurality of nodes comprising a corresponding processor and a corresponding memory, one node in the plurality of nodes being designated as a chairman for the index atom and including a chairman's instance of the index atom, the method comprising: 
splitting, by the chairman, the chairman's instance of the index atom, the chairman's instance of the index atom representing data and/or metadata stored in the distributed database (para [0037], [0086], [0087], [0090], [0106], [0125]);
transmitting, by the chairman to at least a subset of nodes in the plurality of nodes, instructions to split the index atom, each node in the at least a subset of nodes including a corresponding instance of the index atom (para [0087]-[0089], [0057], [0111], [0142], [0143]); 
splitting, by a first node in the at least a subset of nodes, a first instance of the index atom into a first instance of a source atom and a first instance of a target atom (para [0002], [0024], [0025], [0030], [0037], [0048], [0056], [0089], [0090], [0113]); 
re-transmitting, by the first node to each other node in the at least a subset of nodes, the instructions to split the index atom and transmitting, from the first node to the chairman, an acknowledgement indicating that the first instance of the index atom has been split (para [0032], [0055], [0087], [0088], [0090], [0092], [0116]); and
transmitting, from the chairman to the at least a subset of nodes, a message indicating the index atom has been split (para [0055], [0087]-[0090], [0111], [0114], [0116]) . 

As to claim 2 Rice teaches wherein splitting the chairman's instance of the index atom at the chairman occurs in response to a request to insert a new value into the chairman's instance of the index atom (para [0024], [0084], [0089]). 

As to claim 3 Rice teaches receiving, by the first node from each other node in the at least a subset of nodes, the instructions to split the index atom (para [0032], [0049], [0050], [0055], [0092]). 

As to claim 4 Rice teaches wherein the first node transmits the acknowledgement to the chairman in response to receiving the instructions to split the index atom from each other node in the at least a subset of nodes (para [0055], [0089]). 

As to claim 5 Rice teaches forwarding, at the first node, a message from the first instance of the source atom to the first instance of the target atom (para [0037], [0056], [0092]). 

As to claim 6 Rice teaches wherein the transmitting the acknowledgment from the first node to the chairman and to each other node in the plurality of nodes occurs after forwarding the message from the first instance of the source atom to the first instance of the target atom (para [0089], [0092]). 

As to claim 7 Rice teaches transmitting, by the chairman to another node in the plurality of nodes, a message indicating the index atom has been split, the other node comprising a root atom containing a reference to the index atom (para [0049], [0086], [0087]). 

As to claim 8 Rice teaches a plurality of nodes, each node in the plurality of nodes comprising a corresponding processor and a corresponding memory, the plurality of nodes comprising: 
a first node containing a first instance of an index atom, the index atom representing data and/or metadata stored in the distributed database (para [0037], [0048], [0072], [0106], [0037], [0086], [0087], [0090], [0106], [0125]); 
a second node containing a second instance of an index atom (para [0074], [0088], [0106], [0113], [0116], [0150]) ; and 
a third node containing a third instance of an index atom (para [0074], [0088], [0106], [0113], [0116], [0150]), 
wherein the first node is configured to split the first instance of the index atom into a first instance of a source atom and a second instance of a target atom and to transmit instructions to split the index atom to the second node and the third node  (para [0002], [0024], [0025], [0030], [0037], [0048], [0056], [0089], [0090], [0113], [0057], [0111], [0142], [0143]), 
the second node is configured to re-transmit the instructions to split the index atom to the third node (para [0032], [0087], [0055], [0088], [0090], [0092], [0116]), and 
the third node is configured to re-transmit the instructions to split the index atom to the second node (para [0032], [0087], [0055], [0088], [0090], [0092], [0116]). 

As to claim 9 Rice teaches wherein the second node is configured to split the second instance of the index atom into a second instance of the source atom and a second instance of the target atom in response to the instructions to split the index atom (para [0032], [0087], [0055], [0088], [0090], [0092], [0116]) and to transmit, to the first node, an acknowledgement indicating that the second instance of the index atom has been split (para [0054], [0089]). 

As to claim 10 Rice teaches wherein the first node is configured to send a message to the second node indicating that the index atom has been split in response to receiving the acknowledgement indicating that the second instance of the index atom has been split and to receiving an acknowledgement from the third node indicating that the third instance of the index atom has been split (para [0054], [0089]). 

As to claim 11 Rice teaches wherein the second node is configured to receive a message destined for the second local instance of the target atom on the second local instance of the source atom and to forward the message from the second local instance of the source atom to the second local instance of the target atom (para [0037], [0056], [0092]).

As to claim 12 Rice teaches a method of splitting an index atom in a plurality of atoms in a distributed database, the distributed database comprising a plurality of nodes, each node in the plurality of nodes comprising a corresponding processor and a corresponding memory, the method comprising: 
splitting, by a node in the plurality of nodes, a local instance of the index atom into a local instance of a source atom and a local instance of a target atom, the local instance of the source atom including values less than a split key value and the local instance of the target atom including values greater than the split key value (para [0038], [0060], [0077], [0088], [0113]); and 
receiving, by the node on the local instance of the source atom, a message referring to a key value greater than the split key value (para [0003], [0106], [0107]); and 
forwarding, by the node, the message from the local instance of the source atom to the local instance of the target atom (para [0003], [0106], [0107]). 

As to claim 13 Rice teaches wherein the node splits the local instance of the index atom in response to instructions to split the index atom from a chairman for the index atom, the chairman being a designated node in the plurality of nodes (para [0037], [0086], [0087], [0090], [0106], [0125]).

As to claim 14 Rice teaches receiving, by the node, the instructions to split the index atom from each other node in the plurality of nodes (para [0024], [0030], [0106]). 

As to claim 15 Rice teaches after receiving the instructions to split the index atom from each other node in the plurality of nodes: receiving, by the node on the local instance of the target atom, a message referring to a key value greater than the split key value (para [0003], [0105]-[0108]). 

As to claim 16 Rice teaches before receiving the instructions to split the index atom from the chairman: transmitting, by the node on the local instance of the index atom, a message referring to a key value greater than the split key value (para [0003], [0048], [0105]-[0108]).

As to claim 17 Rice teaches after splitting the local instance of the index atom: transmitting, by the node on the local instance of the target atom, a message referring to a key value greater than the split key value (para [0003], [0048], [0105]-[0108]). 

As to claim 18 Rice teaches a method of splitting an index atom in a plurality of atoms in a distributed database, the distributed database comprising a plurality of nodes, the index atom representing data and/or metadata stored in the distributed database, each node in the plurality of nodes comprising a corresponding processor and a corresponding memory, one node in the plurality of nodes being designated as a chairman for the index atom and including a chairman's instance of the index atom, the method comprising: 
splitting, by the chairman, the chairman's instance of the index atom into a chairman's instance of a source atom and a chairman's instance of a target atom, the chairman's instance of the source atom including values less than a split key value and the chairman's instance of the target atom including values greater than the split key value (para [0002], [0024], [0025], [0030], [0037], [0048], [0056], [0089], [0090], [0113]); 
transmitting, by the chairman to at least a subset of nodes in the plurality of nodes, instructions to split the index atom at the split key value, each node in the at least a subset of nodes including a corresponding instance of the index atom (para [0003], [0106], [0107], [0087] -[0089], [0057], [0111], [0142], [0143]);
 re-transmitting, by the first node to each other node in the at least a subset of nodes, the instructions to split the index atom (para [0032], [0087], [0055], [0088], [0090], [0092], [0116]); 
splitting, by a first node in the at least a subset of nodes, a first instance of the index atom into a first instance of a source atom and a first instance of a target atom, the first instance of the source atom including values less than the split key value and the first instance of the target atom including values greater than the split key value (para [0002], [0024], [0025], [0030], [0037], [0048], [0056], [0089], [0090], [0113]); 
receiving, by the first node on the local instance of the source atom, a message referring to a key value greater than the split key value (para [0003], [0105]-[0108]); and 
forwarding, by the first node, the message from the local instance of the source atom to the local instance of the target atom  (para [0003], [0105]-[0108], [0037], [0056], [0092]); 
transmitting, from the first node to the chairman, an acknowledgement indicating that the first instance of the index atom has been split at the first node (para [0054], [0089]); and 
transmitting, from the chairman to the at least a subset of nodes, a message indicating the index atom has been split at each node in the at least a subset of nodes (para [0055], [0087]-[0090], [0111], [0114], [0116]).

As to claim 19 Rice teaches tracking, by each node in the at least a subset of nodes, progress of other nodes in the at least a subset of nodes with splitting the index atom (Paragraph [0106]).

As to claim 20 Rice teaches acknowledging, by each node in the at least a subset of nodes, the message from the chairman indicating the index atom has been split at each node in the at least a subset of nodes (paragraph [0089]).

Examiner's Note: Examiner has cited particular columns and line numbers or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	 The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MD I UDDIN/Primary Examiner, Art Unit 2169